Citation Nr: 0623240	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for a psychiatric disorder 
based on aggravation by service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1965 for just over 90 days.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In his April 2004 substantive appeal, the veteran requested a 
Board hearing.  However, he withdrew that request by way of 
correspondence dated October 2005.  See 38 C.F.R. § 20.704(e) 
(2005).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

A timely notice of disagreement and substantive appeal were 
filed in response to the above August 2003 rating decision 
that denied service connection for a psychiatric disorder.  
As such, the appeal was properly perfected, and the above 
August 2003 rating decision is not a final decision.  See 38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  Even 
though the RO applied a new and material evidence analysis in 
a later December 2003 rating decision, the Board concludes 
that application of new and material evidence is not 
warranted as the initial August 2003 rating decision was not 
final. Id. 

In addition, the veteran filed a substantive appeal with 
respect to a claim for nonservice-connected pension.  The RO 
had previously denied the pension issue based on insufficient 
evidence of a permanent and total disability for pension 
purposes.  

The issue of the needed evidence of a permanent and total 
disability for pension purposes appears to have been conceded 
by the RO.  Thus, this issue is not before the Board at this 
time. 

In a recent December 2004 decision, the RO denied the 
veteran's pension claim because the veteran's annual income 
(based on Social Security) was in excess of the applicable 
maximum annual pension rate for VA purposes.  See 38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2005).  
Simply stated, because the veteran receives compensation from 
SSA he was in excess of the applicable maximum annual pension 
rate for VA purposes, rendering moot the issue of permanent 
and total disability for pension purposes.

The veteran was notified of this decision; however, there is 
no evidence that he desired to contest the result.  In fact, 
the May 2006 Informal Hearing Presentation did not discuss 
the issue.  Consequently, the Board considers the nonservice-
connected pension issue to be moot, and not before the Board 
at this time.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having a 
psychiatric disorder.  

2.  There is clear and unmistakable evidence that the veteran 
entered active duty in May 1965 with a preexisting 
psychiatric disorder.

3.  There is clear and unmistakably evidence that the 
veteran's preexisting psychiatric disorder was not aggravated 
by service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
                
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The veteran contends that a preexisting nervous disorder was 
aggravated during his three months of service from May 1965 
to August 1965, essentially providing clear and unmistakable 
evidence that he had a disorder prior to service.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, recent 
diagnoses for the veteran's current condition include 
depressive disorder, not otherwise specified, and major 
depression.  See VA examination dated August 2003 and private 
medical records of "J.A.," MD, "L.R.," MD, and "D.P.," 
MD.  Thus, the evidence shows a current psychiatric 
condition.    

Turning to the veteran's service medical records (SMRs), the 
March 1964 pre-induction examination records the veteran's 
contentions that he experienced a nervous condition, 
excessive worries, and frequent nightmares prior to his 
service.  The May 1965 induction examiner subsequently noted 
an abnormal movement (tick) of the head, not disabling.  In 
June 1965, the veteran underwent an in-service psychiatric 
examination for evaluation of nervous tics, consisting of 
nervous nodding of the head.  The examiner recorded the 
veteran's assertion that this condition was present since he 
was a child.  

The Board finds that the notation on the induction 
examination and the veteran's statements to military doctors 
provide clear and unmistakable evidence that a nervous 
disorder pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).    

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that the veteran's nervous disorder was not 
aggravated by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).     

In this respect, during service, in May and June of 1965, the 
veteran received treatment and a psychiatric evaluation 
because of nervous shaking to his head and arms.  The 
examiner documented in May 1965 that the problem was 
aggravated by "physical strain and mental stress."  The 
veteran was undergoing basic training at that time.  In June 
1965, the military psychiatrist who treated and evaluated the 
veteran recommended an administrative discharge because the 
veteran was not able to assimilate to military training 
despite intensive counseling.  Thus, there appears to have 
been a temporary increase in the veteran's nervous disorder 
during service.  Upon recommending discharge however, the 
psychiatrist noted that the veteran had "no disqualifying 
mental defect."     

More importantly, post-service, the claims folder is negative 
for treatment of any psychiatric condition until June 2001, 
approximately 36 years after discharge from his military 
service.  See January 2003 treatment record of Dr. R.  In 
addition, the August 2003 VA psychiatric examiner specified 
that the veteran had only recently sought treatment for 
depression after the loss of his job at Westinghouse Company 
after 30 years of employment.  Such facts are found to supply 
strong evidence against a finding of aggravation of any 
preexisting psychiatric disorder during service 40 years ago.    

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board finds that the evidence of record, demonstrating 
only a temporary rather than a permanent increase in the 
severity of his psychiatric disorder during service, provides 
clear and convincing evidence that the veteran's current 
psychiatric disorder was not aggravated by his service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  The Board finds that both service 
and post-service medical records, as a whole, provide highly 
probative and significant evidence against this claim. 

In this regard, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  
 
The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  

The Board acknowledges the July 2005 letter of Dr. P.  In 
this letter, Dr. P opined that the veteran's mental health 
condition noted upon induction into military service was 
aggravated during service.  However, at the time of this 
opinion, Dr. P. commented that she did not have access to 
veteran's service records or medical evidence contained in 
the claims folder.  She only reviewed the April 2005 
supplemental statement of the case.  Furthermore, in a prior 
February 2004 treatment record, Dr. P. stated that she was 
not able to review SMRs because the veteran indicated they 
were lost in a fire, a contention not supported in this case 
as all SMRs were clearly obtained by the RO.  The SMRs appear 
complete. 

The Board finds that this opinion is of limited probative 
value and is clearly outweighed by the fact that the claims 
folder is negative for post-service treatment of a 
psychiatric disorder until decades after service.  These 
facts are found to undermine both the medical opinion and the 
credibility of the veteran in this claim. 
  
In sum, there is clear and unmistakable evidence that a 
psychiatric disorder preexisted service and clear and 
unmistakable evidence that the veteran's psychiatric disorder 
was not aggravated by service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection for a psychiatric disorder by 
way of aggravation is denied.  
        
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in July 
2002, July 2003, and October 2003, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the March 2004 statement of the case (SOC) and April 2005 
supplemental statement of the case (SSOC) include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the initial July 2002 
VCAA notice letter prior to the August 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21. Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence he 
submitted and authorized VA to obtain on his behalf.  
Moreover, the VCAA letters, rating decision, SOC, and SSOCs 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection for a psychiatric 
disorder by way of aggravation.  Finally, the VCAA letter 
dated in October 2003 advised the veteran that the VA 
required "additional information and evidence."  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error. 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The evidence of record contains sufficient medical evidence 
to decide the aggravation claim.  Thus, a remand for another 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide, as a whole, evidence of 
only a temporary exacerbation of a nervous disorder during 
service, the Board finds no basis for an additional VA 
examination/opinion to be obtained.  Simply stated, as 
service and post-service medical records, as a whole, are 
found to provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
See also McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. 
June 5, 2006) (discussing circumstances when a VA examination 
is required).

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  With 
respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, a 
VA examination, and private medical evidence as identified 
and authorized by the veteran.  Additionally, in a November 
2005 statement, the veteran stated that he had no additional 
evidence to submit.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for a psychiatric disorder by way of 
aggravation is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


